t c summary opinion united_states tax_court alan dwayne berns petitioner v commissioner of internal revenue respondent docket no 25639-11s l filed date alan dwayne berns pro_se melissa jane hedtke for respondent summary opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect at all relevant times respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining the filing of a notice_of_federal_tax_lien nftl with respect to his unpaid and federal_income_tax the issue for decision is whether respondent abused his discretion in sustaining the filing of an nftl background petitioner resided in south dakota when he filed the petition petitioner failed to file tax returns for and as a result respondent prepared a substitute for return for each year pursuant to sec_6020 respondent mailed petitioner a notice_of_deficiency for each year petitioner did not file a tax_court petition disputing any of the notices of deficiency and the amounts listed in the notices of deficiency were assessed respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 in response petitioner submitted form request for a collection_due_process or equivalent_hearing on the form petitioner requested withdrawal of the lien and selected an offer-in-compromise oic as a collection alternative petitioner referenced his health problems as reasons he disagreed with the filing of the nftl by letter respondent scheduled a telephone collection_due_process cdp hearing on date and requested that petitioner provide a completed collection information statement with supporting documentation and file federal_income_tax returns for and on date respondent issued petitioner a letter notifying him that the settlement officer so had called petitioner on date but had not been able to reach petitioner and that the so did not receive any of the requested financial information or delinquent tax returns the letter also offered petitioner an additional days to provide the requested information on date respondent issued a notice_of_determination sustaining the lien on the basis of petitioner’s failure to provide any of the requested information petitioner timely petitioned the tax_court for review of respondent’s determination in the petition petitioner requested additional time to file his delinquent tax returns and cited his health problems as a reason he disagreed with respondent’s determination discussion sec_6321 imposes a lien in favor of the united_states upon all property and rights to property belonging to a person who is liable for federal tax and neglects or refuses to pay the tax after notice_and_demand for payment has been made sec_6320 and b provides that a taxpayer shall be notified in writing by the commissioner of the filing of an nftl and provided an opportunity for an administrative hearing a hearing under sec_6320 is conducted in accordance with the procedural requirements of sec_6330 sec_6320 if a taxpayer requests a hearing in a lien case the hearing is to be conducted by the appeals_office sec_6320 at the hearing the so must verify that the requirements of any applicable law or administrative procedure have been met sec_6320 sec_6330 the taxpayer may raise any relevant issue with regard to the commissioner’s intended collection activities including challenges to the appropriateness of the proposed lien and collection alternatives sec_6330 a taxpayer is expected to provide all relevant information requested by appeals for its consideration of the facts and issues involved in the hearing including financial statements sec_301_6320-1 sec_301_6330-1 proced admin regs a taxpayer may challenge the existence or amount of the underlying tax_liability if he did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the tax sec_6330 if a taxpayer’s underlying liability is properly at issue the court reviews any determination regarding the underlying liability de novo 114_tc_604 114_tc_176 the court will review all other determinations regarding the proposed collection for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite generally we consider only arguments and issues the taxpayer raised at the collection hearing or otherwise brought to the attention of appeals 129_tc_107 118_tc_488 see also sec_301_6330-1 q a-f3 proced admin regs a cdp hearing may consist of one or more written or oral communications between the so and the taxpayer sec_301_6320-1 q a-d6 d q a-d6 proced admin regs see 115_tc_329 dinino v commissioner tcmemo_2009_284 the statute requires only that a taxpayer be given a reasonable chance to be heard before the issuance of a notice_of_determination roman v commissioner tcmemo_2004_20 when a hearing officer is unable or refuses to consider collection alternatives because of a taxpayer’s failure to provide financial information courts have held that there was no abuse_of_discretion schwersensky v commissioner tcmemo_2006_178 see also lance v commissioner tcmemo_2009_129 the secretary may compromise any civil or criminal case arising under the internal revenue laws sec_7122 125_tc_301 aff’d 469_f3d_27 1st cir sec_7122 provides that the secretary shall prescribe guidelines for officers and employees of the internal_revenue_service to determine whether an offer-in-compromise is adequate and should be accepted to resolve a dispute taxpayers who wish to propose an oic must submit a form_656 offer_in_compromise see godwin v commissioner tcmemo_2003_289 aff’d 132_fedappx_785 11th cir we have consistently held that the commissioner has not abused his discretion for failing to consider an oic where a taxpayer failed to submit an offer to the so 124_tc_69 petitioner did not submit a form_656 complete financial information or any proposed settlement terms therefore the court finds that the so did not abuse her discretion when she sustained the filing of the nftl cf nash v commissioner tcmemo_2008_250 we have considered all of petitioner’s arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing for respondent decision will be entered
